 



EXHIBIT 10.18
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made as of this 4th day of
February, 2008, between David Pendergast (“Executive Chairman”) and Altus
Pharmaceuticals Inc. (the “Company”).
          WHEREAS, the Company desires to retain Executive Chairman to act as
the Company’s Executive Chairman on an interim basis while the Company actively
seeks to hire a new Chief Executive Officer;
          WHEREAS, Executive Chairman has agreed to act as Executive Chairman
until the Company hires a new Chief Executive Officer and, in that regard,
Executive Chairman has agreed to assist in the transition; and
          WHEREAS, the Company and Executive Chairman have agreed to document
their agreement with regard to Executive Chairman’s services and compensation
therefore;
          NOW,THEREFORE, the Company and Executive Chairman agree as follows:
     1. Term of Employment. The Company hereby agrees to employ Executive
Chairman, and Executive Chairman hereby accepts employment with the Company,
upon the terms set forth in this Agreement for an initial employment period of
ninety (90) days (the “Initial Employment Period”). This Agreement shall
thereafter continue on a month-to-month basis until such time as either the
Company or Executive Chairman give notice to the other of termination in
accordance with Section 4 of this Agreement (such Initial Employment Period and
the month-to-month periods thereafter, if any, being collectively referred to as
the “Agreement Term”). The Initial Employment Period shall commence as of the
date of this Agreement (the “Commencement Date”).
     2. Title; Capacity. The Company will employ Executive Chairman, and
Executive Chairman agrees to work for the Company, as its Executive Chairman to
perform the duties and responsibilities as assigned from time to time by the
Company’s Board of Directors (the “Board”), which duties shall include strategic
direction, setting corporate goals and policies, general company leadership and
his assistance and cooperation in transitioning the new Chief Executive Officer
into his role. Executive Chairman shall report to and be subject to the
supervision of the Board. Executive Chairman shall devote half business time and
reasonable best efforts in the performance of the foregoing services during the
Agreement Term. Executive Chairman shall also continue to serve on the Company’s
Board and receive separate compensation for such Board service during the
Agreement Term.

1



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.
          3.1. Salary. The Company shall pay Executive Chairman a base salary of
$25,000 per month, payable in accordance with the Company’s customary payroll
practices (the “Base Salary”), less applicable payroll withholdings.
          3.2. Bonus Incentive. At the end of the Initial Employment Period, and
at the end of each ninety-day period thereafter (each, a “Bonus Period”), the
Board will consider whether to award Executive Chairman an incentive bonus (the
“Bonus”) as follows: Executive Chairman will be eligible to receive a bonus
equal to 50% of Executive Chairman’s Base Salary earned during the relevant
Bonus Period upon Executive Chairman’s accomplishment of certain milestones (the
“Milestones”) to be agreed to jointly between Executive Chairman and the Board.
The Milestones shall relate to, but shall not be limited to, achievement of the
following, in the Board’s sole discretion: (a) setting corporate strategy;
(b) leading the Company’s senior executive team; (c) assisting in launching the
search for a permanent Chief Executive Officer; (d) meeting Trizytek milestones;
(e) meeting ALTU-238 milestones; and (f) meeting ALTU-237 milestones. The Bonus,
if any, shall be calculated and paid, less applicable payroll deductions, no
later than (30) days following the close of each Bonus Period.
          3.3. Equity Incentive. On the Commencement Date, the Company shall
grant Executive Chairman a non-qualified stock option under the Company’s 2002
Amended and Restated Employee, Director and Consultant Stock Plan, as amended
(the “2002 Stock Plan”), to purchase 75,000 shares of common stock (the
“Option”) at an exercise price equal to the Fair Market Value (as defined in the
2002 Stock Plan) of the Company’s common stock on the Commencement Date. The
Option shall vest as to 12,500 of the shares on the last day of each calendar
month following the Commencement Date, such that the first 12,500 shares will
vest on February 29, 2008, and an additional 12,500 shares will vest on the last
day of each calendar month thereafter until such time as all shares have vested
during the Agreement Term. Notwithstanding the foregoing sentence, in the event
that prior to the end of the Initial Employment Period (1) this Agreement is
terminated other than (i) for Cause (as defined in Section 4.5), (ii) upon
Executive Chairman’s voluntary resignation, or (iii) by reason of Executive
Chairman’s death or Disability (as defined in the 2002 Stock Plan) (an “Early
Termination”), or (2) there is a Change in Control (as defined in the 2002 Stock
Plan) of the Company, then, upon such Early Termination or Change in Control,
the Option shall vest and become immediately exercisable as to 37,500 of the
75,000 shares. Except as provided herein, the Option will be subject to the
terms and conditions of the 2002 Stock Plan and the customary terms and
conditions of the Company’s standard form of non-qualified stock option
agreement. In the event the Executive Chairman’s employment continues for longer
than six months, the Executive Chairman shall be granted additional stock
options in order for Executive Chairman to continue to receive the option to
purchase 12,500 shares of common stock per month employed. The exercise price of
such options shall be equal to the Fair Market Value (as defined in the 2002
Stock Plan) of the Company’s common stock on the applicable grant dates and will
be subject to the terms and conditions of the 2002 Stock Plan and the customary
terms and conditions of the Company’s standard form of non-qualified stock
option agreement.
          3.4. Fringe Benefits. Executive Chairman shall be entitled to
participate in all benefit programs that the Company establishes and makes
available to its executive employees, if any, to the extent that Executive
Chairman’s position, tenure, salary, age, health and other

2



--------------------------------------------------------------------------------



 



qualifications make Executive Chairman eligible to participate, including, but
not limited to, health care plans, life insurance plans, disability insurance,
retirement plans, and all other benefit plans from time to time in effect.
Executive Chairman shall be entitled to take three weeks of fully paid vacation
in March 2008. In addition, to the extent Executive Chairman’s employment
continues beyond the Initial Employment Period, Executive Chairman shall be
entitled to take one week of fully paid vacation for each three-month period
that Executive Chairman serves the Company pursuant to this Agreement.
          3.5. Reimbursement of Certain Expenses. The Company shall reimburse
Executive Chairman for all reasonable travel, entertainment and other expenses
incurred or paid by Executive Chairman in connection with, or related to, the
performance of his duties, responsibilities or services under this Agreement,
upon presentation by Executive Chairman of documentation, expense statements,
vouchers and/or such other supporting information as the Company may request;
provided however, that the amount available for such travel, entertainment and
other expenses may be fixed in advance by the Board. If a business expense
reimbursement is not exempt from Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), any reimbursement in one calendar year shall not
affect the amount that may be reimbursed in any other calendar year, and a
reimbursement (or right thereto) may not be exchanged or liquidated for another
benefit or payment. Any business expense reimbursements subject to Section 409A
of the Code shall be made no later than the end of the calendar year following
the calendar year in which such business expense is incurred by Executive
Chairman.
          3.6. Indemnification. The Company shall indemnify and hold Executive
Chairman harmless to the fullest extent permitted by the General Corporation Law
of the State of Delaware, as amended from time to time, or by the Company’s
Certificate of Incorporation and Bylaws. The Company shall also insure Executive
Chairman under the Company’s Directors & Officer’s liability policy. Such
indemnity and insurance shall survive the termination of Executive Chairman’s
employment by the Company.
     4. Termination. Executive Chairman’s employment shall terminate upon the
occurrence of any of the following:
          4.1. Termination by Company Prior to End of Initial Employment Period.
Subject to Section 5.2 below, the Company may terminate Executive Chairman’s
employment at any time prior to the expiration of the Initial Employment Period.
          4.2. Termination at End of Initial Employment Period. The Executive
Chairman’s employment shall terminate upon the expiration of the Initial
Employment Period if either party informs the other prior to such date that the
Executive Chairman’s employment shall terminate upon the expiration of the
Initial Employment Period.
          4.3. Termination by Company After Initial Employment Period. After the
Initial Employment Period, Executive Chairman’s employment shall terminate at
any time upon thirty (30) days prior written notice by the Company to the
Executive Chairman.
          4.4. Voluntary Termination by Executive Chairman. Executive Chairman’s
employment shall terminate at any time upon thirty (30) days prior written
notice by Executive Chairman to the Company.

3



--------------------------------------------------------------------------------



 



          4.5. Termination for Cause. Executive Chairman’s employment shall
terminate immediately for Cause. “Cause” for termination shall result if
Executive Chairman engages in conduct that is detrimental to the interest of the
Company and causes the Company material financial or other harm.
          4.6. Death or Disability. The Employment Period shall terminate
immediately upon Executive Chairman’s death or Executive Chairman’s inability to
perform services hereunder due to Disability.
     5. Effect of Termination.
          5.1. Termination by the Company Prior to End of Initial Employment
Period. In the event that the Company terminates Executive Chairman’s employment
prior to the end of the Initial Employment Period, other than for Cause or as a
result of Executive Chairman’s death or Disability, then (i) the Company shall
continue to pay Executive Chairman his Base Salary in equal installments through
the expiration of the Initial Employment Period, (ii) the Option shall vest and
become immediately exercisable as to 37,500 shares, as provided in Section 3.3
hereof, and (iii) the Company shall have no further obligations under this
Agreement other than expense reimbursement and indemnity obligations as set
forth herein.
          5.2. Termination at End of Initial Employment Period. In the event
that Executive Chairman’s employment terminates upon the expiration of the
Initial Employment Period, then (i) the Company shall pay Executive Chairman his
Base Salary earned through the last day of the Initial Employment Period,
(ii) the Option shall cease vesting as of the end of the Initial Employment
Period, and (iii) Company shall have no further obligations under this Agreement
other than expense reimbursements and indemnity obligations as set forth herein.
          5.3. Termination After End of Initial Employment Period, for Cause,
Voluntarily by Executive Chairman, or for Death or Disability. If Executive
Chairman’s employment is terminated (a) by the Company after the Initial
Employment Period, (b) for Cause; (c) as a result of Executive Chairman’s
voluntary resignation, or (d) as a result of Executive Chairman’s death or
Disability, then (i) the Company shall pay Executive Chairman his Base Salary
earned through the last day of his employment by the Company (including any
required notice period), (ii) the Option shall cease to vest as of the end of
the calendar month immediately preceding the last day of Executive Chairman’s
employment (including any required notice period), and (iii) the Company shall
have no further obligations under this Agreement other than expense
reimbursements and indemnity obligations as set forth herein.
     6. Nondisclosure and Inventions Assignment.
               (a) Nondisclosure. Executive Chairman agrees that all information
and know-how, whether or not in writing, of a private, secret or confidential
nature concerning the Company’s business or financial affairs (collectively,
“Proprietary Information”) is and shall be the exclusive property of the
Company. By way of illustration, but not limitation, Proprietary Information may
include inventions, products, processes, methods, techniques, formulas, designs,
drawings, slogans, tests, logos, ideas, practices, projects, developments,
plans, research data, financial data, personnel data, computer programs and
codes, and customer and supplier lists. Executive Chairman will not disclose any
Proprietary Information to others outside the

4



--------------------------------------------------------------------------------



 



Company, except in the performance of his duties, or use the same for any
unauthorized purposes without written approval by an officer of the Company,
either during or after his employment, unless and until such Proprietary
Information has become public knowledge or generally known within the industry
without fault by Executive Chairman, or unless otherwise required by law.
               (b) Disclosure of Inventions. Executive Chairman shall disclose
promptly to an officer or to attorneys of the Company in writing any idea,
invention, work of authorship, whether patentable or unpatentable, copyrightable
or uncopyrightable, including, but not limited to, any computer program,
software, command structure, code, documentation, formula, manual, device,
improvement, method, process, discovery, concept, algorithm, development, secret
process, machine or contribution (any of the foregoing items hereinafter
referred to as an “Invention”) that Executive Chairman may conceive, make,
develop or work on, in whole or in part, solely or jointly with others. The
disclosure required by this Section 6(b) applies (i) during the period of
Executive Chairman’s employment with the Company and for one year thereafter;
(ii) with respect to all Inventions whether or not they are conceived, made,
developed or worked on by Executive Chairman during Executive Chairman’s regular
hours of employment with the Company; (iii) whether or not the Invention was
made at the suggestion of the Company; (iv) whether or not the Invention was
reduced to drawings, written description, documentation, models or other
tangible form; and (v) whether or not the Invention is related to the general
line of business engaged in by the Company.
               (c) Assignment of Inventions to Company; Exemption of Certain
Inventions. Executive Chairman hereby assigns to the Company without royalty or
any other further consideration Executive Chairman’s entire right, title and
interest in and to all Inventions which Executive Chairman conceives, makes,
develops or works on during employment and for one year thereafter, except those
Inventions that Executive Chairman develops entirely on Executive Chairman’s own
time after the date of this Agreement without using the Company’s equipment,
supplies, facilities or trade secret information, unless those Inventions either
(i) relate at the time of conception or reduction to practice of the Invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or (ii) result from any work performed by Executive
Chairman for the Company.
               (d) Patents. Executive Chairman will assist the Company in
obtaining, maintaining and enforcing patents and other proprietary rights in
connection with any Invention covered by this Agreement. Executive Chairman
further agrees that his obligations under this Section 6 shall continue beyond
the termination of his employment with the Company, but if he is called upon to
render such assistance after the termination of such employment, he shall be
entitled to a fair and reasonable rate of compensation for such assistance.
Executive Chairman shall, in addition, be entitled to reimbursement of any
expenses incurred at the request of the Company relating to such assistance.
     7. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral relating to the subject matter of this Agreement.
     8. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive Chairman.

5



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to principles of conflicts of laws thereunder.
     10. Notices. Any notice or other communication required or permitted by
this Agreement to be given to a party shall be in writing and shall be delivered
personally or sent by commercial messenger or courier service, or mailed by U.S.
registered or certified mail (return receipt requested), or sent via facsimile
(with receipt of confirmation of complete transmission) to the party at the
party’s last known address or facsimile number or at such other address or
facsimile number as the party may have previously specified by like notice. All
notices or other communications hereunder shall be deemed to have been delivered
(a) if by personal delivery or commercial messenger, at the time of the delivery
thereof to the receiving party at the address of such party as set forth above,
(b) if sent by facsimile transmission, at the time receipt has been acknowledged
by electronic confirmation or otherwise, (c)if sent by courier service, on the
next business day following the day such notice is delivered to the courier
service, or (d) if sent by registered or certified mail, on the 5th business day
following the day such mailing is made.
     11.  Miscellaneous.
          11.1. No Guarantee of Any Tax Consequences. Notwithstanding any other
provision of this Agreement, the Company makes no guarantee with respect to any
federal, state or local incomes tax consequences including, without limitation,
under Section 409A of the Code.
          11.2. Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
          11.3. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

            ALTUS PHARMACEUTICALS INC.
      /s/ Jonathan I Lieber       Name:   Jonathan I. Lieber      Title:   Vice
President, Chief Financial Officer and Treasurer`        EXECUTIVE CHAIRMAN
      /s/ David Pendergast       David D. Pendergast           

6